Citation Nr: 0528067	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as left lower lung fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In March 2005, the veteran testified at a Travel Board 
hearing in Detroit before the undersigned Acting Veterans Law 
Judge pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A copy 
of the transcript is associated with the record.


FINDINGS OF FACT

1.  VA has, to the extent possible, properly developed and 
obtained all relevant evidence needed for an equitable 
disposition of, and adequately notified the veteran of the 
evidence necessary to substantiate, the issue addressed in 
this decision.

2.  There is no competent medical evidence that the veteran's 
current lung disorder, variously diagnosed as chronic 
obstructive lung disease (COPD) and bullous emphysema of the 
left lung, is related to service or was manifested within one 
year of service discharge.


CONCLUSION OF LAW

A chronic lung disorder, to include left lung fibrosis, was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005).  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In November 
2001, the veteran was afforded a VA general medical 
examination.  Available service, non-VA, and VA treatment 
records, a VA examination report, a hearing transcript, and 
various lay statements have been associated with the claims 
file.  In March 2005, the veteran testified at a personal 
hearing on the appeal.  In the January 2003 and November 2004 
VCAA and various duty to assist letters, a rating decision, a 
statement of the case, a supplemental statement of the case, 
and their cover letters, VA notified the veteran of what 
information it had received and what information he needed to 
establish entitlement to service connection.  In two letters 
dated in January 2003 and November 2004, VA gave the notice 
required by the VCAA and asked the veteran to provide health 
care provider information, and to identify, or supply, 
records in support of his claim.  Those letters informed the 
appellant of what evidence was required to substantiate his 
claim, what evidence VA had obtained, and of his and VA's 
respective duties for obtaining evidence.  

At his March 2005 hearing, the veteran stated that pertinent 
records from his former employer were destroyed after ten 
years; that the first two doctors who initially treated for 
his lung disorder are either dead or cannot be located and 
thus there is no way of finding their records; and that the 
health maintenance organization (HMO) that treated him during 
the 1980s was taken over by another HMO and they were 
unsuccessful in finding his records.  Moreover, the Board 
notes that VA also attempted to obtain private treatment 
records but was unsuccessful.  Letters sent to two private 
physicians were returned as undeliverable and Total Health 
Care responded that they failed to locate any records for the 
veteran.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).    

A letter complying with the VCAA notice requirements was not 
sent to the appellant prior to issuance of the initial AOJ 
decision.  But as noted above, the United States Court of 
Appeals for Veterans Claims (Court) held that the appellant 
has the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Mayfield, 19 Vet. App. at 123-29 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Where a veteran who served 
for ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as bronchiectasis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
bars service connection for disabilities claimed to be due to 
a veteran's use of tobacco products during service.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The veteran claims that during basic training at Ft. Bragg in 
1969, he was hospitalized for an upper respiratory infection 
and that he was rushed out of the hospital and sent back to 
training; that this lack of adequate treatment left his lungs 
damaged; that, while stationed in Germany, he was attached to 
a military hospital and could see a doctor any time he was 
sick and therefore he believed that not all his visits were 
documented; and that after service discharge he continued to 
be treated for pneumonia and upper respiratory infections 
which he felt were due to his in-service treatment for 
respiratory disorders.  

At a November 2001 VA general medical examination, the 
veteran reported that he had recurrent lung infections while 
in the service; that he was first admitted to the hospital at 
Ft. Bragg in 1969 with an lung infection; and that since then 
he had had recurrent upper respiratory tract infections.  He 
also claimed that, in 1973, he had a chest x-ray which showed 
recurrent pneumonia and was treated with antibiotics.  In 
March 2001, the veteran was admitted to the Battle Creek 
Health System with acute asthmatic bronchitis; and since then 
he has been followed at the Battle Creek VA facility for 
chronic emphysema, noting that pulmonary function testing 
(PFT), in 2001, revealed severe obstructive lung defect.  The 
veteran admitted to smoking one to two packs of cigarettes 
per day for many years, but stated that he had cut it down to 
almost one pack per week.  A chest x-ray reportedly revealed 
bullous emphysema and PFT showed a severe obstructive lung 
defect.  After an examination, the impression was COPD.

Private treatment records from the Battle Creek Health System 
revealed treatment for COPD and a computed tomography (CT) 
scan of the thorax showed extensive emphysematous changes in 
both lungs.

At his Travel Board hearing, the veteran reiterated that he 
was hospitalized for a severe upper respiratory infection 
during basic training; that he continued with treatment 
overseas, where he was attached to a hospital unit so he was 
able to receive medical treatment by just walking up to the 
clinic or to the doctor; that he was never informed that it 
should have been on his discharge physical; that within two 
months after service discharge he was receiving treatment for 
a lung disorder; that he was let go by his employer for 
absenteeism due to his health problems in 1973; that when he 
did not have health insurance the veteran self-medicated 
himself; and that he has the same conditions today that he 
acquired during service.

Service medical records reveal that the veteran was 
hospitalized for an acute viral syndrome in March 1969, and 
for an upper respiratory infection in November 1970.  In July 
1971, he was diagnosed with pneumonia by x-rays.  Chest x-
rays taken in January 1970, and November 1971, were either 
negative or normal.  Both the veteran's pre-induction and 
separation examination reports show normal clinical findings 
for his pulmonary system.  But, in the medical history 
portion of his separation examination report the veteran 
indicated that he had had problems with shortness of breath 
and pain or pressure in chest, and the examiner noted that he 
had discharge from the nasopharynx and recommended 
decongestants.  

The next time there are treatment records for a lung 
condition are in 2001, nearly 30 years after service 
discharge.  Examination and treatment reports compiled 
beginning in 2001 reveal diagnoses of bullous emphysema 
and/or COPD.  Except for the veteran's self-reported history, 
post-service medical records do not link the appellant's 
current lung problems to service.  No physician has opined 
that the veteran's current lung disorders are due to service 
or were manifested within one year of service discharge.  The 
Board is not bound to accept conclusions which are based on a 
history supplied by the veteran, where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Thus, the competent post-service 
medical evidence fails to show that his lung disorders are 
related to service; therefore, the claim must be denied.

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own testimony 
and statements and those of his representative.  They, as a 
lay persons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu, 2 Vet. App. at 495.  Thus, their statements 
do not establish the required evidence needed, and the claims 
must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claim for service connection for a lung disorder; 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder claimed as left lower 
lung fibrosis is denied.



	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


